Dismissed and Opinion filed January 30, 2003








Dismissed and Opinion filed January 30, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00751-CR
____________
 
NEKOL LANNETTE SMITH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 177th District Court
Harris County, Texas
Trial
Court Cause No. 891,940
 

 
M
E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 




Judgment rendered
and Opinion filed January 30, 2003.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.
Do not publish ‑
Tex. R. App. P. 47.2(b).